DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: In line 1, the recitation “dive” should be “drive”. In line 3, the recitation “element” should be “elements”. 
Claim 5 is objected to because of the following informalities: In line 4, the recitation “means of” should be deleted. In line 5, the recitation “means” should be deleted.
Claim 8 is objected to because of the following informalities: In line 2, the recitation “an entrainment” should be “the entrainment”.
Claim 9 is objected to because of the following informalities: In line 2, the recitation “its transmission element” should be “a transmission element thereof”. In line 3, the recitation “its control lever” should be “a control lever thereof”.
Claim 10 is objected to because of the following informalities: In line 2, the recitation “its control lever” should be “a control lever thereof”.
Claim 26 is objected to because of the following informalities: In line 1, the recitation “The drive” should be “A drive”. In lines 15-17, the recitation “wherein the locking element is - starting from its position when being in the locking position - linearly movable contrary to that direction in which the locking pin is moved during the overpressing movement” should be “wherein, during the overpressing movement of the movable furniture part, the locking element starts at a position on the locking pin and is linearly movable in a direction contrary to a direction of movement of the locking pin”.
Claim 31 is objected to because of the following informalities: In line 2, the recitation “its” should be “a”.
Claim 38 is objected to because of the following informalities: In line 3, the recitation “both” should be “said”.
Claim 39 is objected to because of the following informalities: In line 4, the recitation “in opening” should be “in an opening”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-16 and 18-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
With respect to claim 13: Each recitation of “the triggering element” lacks antecedent basis.
With respect to claim 14: The recitations “the first coupling element” and “the transmission element” each lack antecedent basis. 
With respect to claim 15: The recitations “the second coupling element” and “the triggering lever” each lack antecedent basis. 
With respect to claim 16: The recitations “the first coupling element” and “the second coupling element” each lack antecedent basis. 
With respect to claim 18: The recitations “the first coupling element” and “the second coupling element” each lack antecedent basis. 
With respect to claim 19: The recitations “the first coupling element” and “the second coupling element” each lack antecedent basis. Further, the claim defines “a crown gear” in line 2 and “a crown gear” in line 4. The two claimed crown gears should have different names, so as to avoid confusion.
Allowable Subject Matter
If the claim objections and claim rejections under 35 U.S.C. § 112 made above are overcome, claims 1-42 would be in condition for allowance.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the recitation “wherein the coupling device can be moved from an uncoupling position into a coupling position when the ejection device is in the locking position, wherein in the coupling position the transmission device is motion-coupled with the triggering mechanism by the coupling device” distinguishes over the prior art of record. In the prior art of record, any coupling device moving from an uncoupling position to a coupling position occurs outside of the ejection device being in the locking position. The prior art of record does not make obvious making a modification that results in such operation. 
Regarding claim 26, the recitation “wherein the locking element is - starting from its position when being in the locking position - linearly movable contrary to that direction in which the locking pin is moved during the overpressing movement” distinguishes over the prior art of record. In the prior art of record, the locking element moves in the same direction as the locking pin during the overpressing movement. The prior art of record does not make obvious making a modification that results in such operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637